Citation Nr: 1606635	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-48 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington



INTRODUCTION

The Veteran served on active duty from November 1979 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2010 substantive appeal, the Veteran requested a Board Central Office hearing, which was subsequently scheduled in January 2016.  However, he failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of service connection for pes planus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A chronic gastrointestinal disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a chronic gastrointestinal disability is not warranted. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   By correspondence dated in October 2009, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for gastritis decided herein, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA medical opinion to be provided regarding the Veteran's claim for service connection for gastritis.  The Board finds that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinion provider expressed familiarity with the record, and the opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including a gastric ulcer), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for a gastric ulcer) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has gastritis due to service.

The Veteran's STRs note that in February 1981, he had a diagnosis of gastritis.  However, on September 1981 separation from service examination, there was no notation of complaint or diagnosis relating to the stomach.  Notably, on September 1981 separation report of medical history, the Veteran denied stomach or intestinal trouble.

In an April 2008 record, it was noted that the Veteran was taking omeprazole for gastric protection.  A March 2010 treatment record notes that the Veteran reported a history of gastritis.  A February 2011 treatment record notes an assessment of GERD.

In June 2015, a VA opinion provider reviewed the record and opined that the Veteran's current diagnosis of GERD is less likely than not related to his service, to include as due to the diagnosis of gastritis therein.  The opinion provider noted that the Veteran had gastritis in 1981 and currently has a diagnosis of GERD.  However, the opinion provider noted that these are unrelated conditions in different parts of the stomach and with different etiologies, different causes, and different prognosis.  The opinion provider explained that gastritis is usually an acute condition and self-limited and that one condition does not cause the other.

It is not in dispute that the Veteran now has a diagnosis of GERD, as such diagnosis was provided by a VA opinion provider.  Furthermore, the Veteran's STRs indicate that he was treated for an episode of gastritis in service.  However, the episode of gastritis was not shown to have resulted in a chronic gastrointestinal disability.  In this regard, the Veteran's service separation examination is silent for any gastrointestinal disability or complaints.  Significantly, on his separation report of medical history, the Veteran denied having any stomach or intestinal problems.  Moreover, a June 2015 VA opinion provider who reviewed the record indicated that gastritis is typically an acute condition and self-limited.  The opinion provider explained that the episode of gastritis in service was less likely than not to have resulted in the Veteran's current GERD disability.  Therefore, as gastritis/a gastrointestinal disability was not found on service separation examination and was not shown for many years thereafter (and a gastric ulcer was not shown in the year following service), service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current GERD disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current GERD disability is unrelated to the Veteran's service/episode of gastritis therein.  The only medical opinion in the record is that of the June 2015 VA opinion provider who found that the Veteran's current GERD was not shown to have begun in service or for many years thereafter.  The opinion provider explained that gastritis and GERD are unrelated conditions with different etiologies occurring in different parts of the stomach.  The opinion provider stated that one condition does not cause the other and that the Veteran's singular episode of gastritis in service was not shown to have resulted in his current diagnosis of GERD.  In formulating the opinion, the VA opinion provider expressed familiarity with the record, cited to supporting factual data including the STRs, and provided a detailed rationale.  Accordingly, the Board finds that this opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current GERD to his service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for gastritis is denied.  


REMAND

The Veteran contends that he has pes planus that originated in service.  His STRs indicate complaints of right foot pain and swelling and assessments of flat feet and sesamoiditis.  In June 2015, a VA medical opinion was secured.  The opinion provider found that the Veteran does not have pes planus related to his service.  In this regard, the opinion provider stated that the Veteran was not diagnosed with flat feet in service, but that a medic thought the Veteran had flat feet and referred him to podiatry.  The opinion provider indicated that a podiatrist subsequently diagnosed sesamoiditis, and not flat feet. 

The Board finds that this opinion is inadequate for rating purposes.  Notably, a review of the record and specifically the Veteran's STRs indicates that a diagnosis of flat feet was suspected and the Veteran was in fact referred to a podiatrist who diagnosed sesamoiditis.  However, in December 1980, one month after the podiatrist gave a diagnosis of sesamoiditis, an X-ray report noted an assessment of pes planus.  Thus, it appears that the June 2015 opinion, which was based primarily on the lack of a diagnosis of pes planus in service, relied on an inaccurate factual premise and thus corrective action is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding flat feet (pes planus).

2.  Then arrange for the Veteran to be scheduled for an examination to address the existence, nature, and likely etiology of a flat feet disability.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a current diagnosis of flat feet (pes planus)?  The examiner should note that a May 2013 treatment record, during the appeal period, notes an assessment of pes planus.

(b)  If so, is such disability at least as likely as not (a 50% or greater probability) related to his service, to include due to treatment of the feet therein?

The examiner must explain the rationale for any opinions given and should specifically discuss the Veteran's STRs to include the December 1980 X-ray report indicating an assessment of pes planus.

3.  Thereafter, review the record and readjudicate the claim for service connection for pes planus remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


